DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of determining a user’s intent, as explained in detail below. 
The claims as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and recitation of generic computer components. That is, other than reciting “a processor” nothing in the claim element precludes the steps from practically being performed by mental processing. For example, the language obtaining, by a processor, a session text of a user (can be done by a user obtaining text), calculating, by the processor, a feature vector based on the session text (can be done by the user looking at the data and calculating data 
  The present claim language under its broadest reasonable interpretation, covers performance of mental processing and recites generic computer components, which all falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic 
The dependent claims recites identifying a word segment, calculating weights, constructing word and text vectors, obtaining probabilities and other limitations that are mental processing steps and is not significantly more.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (PGPUB 2016/0070731), hereinafter referenced as Chang.

Regarding claims 1, 8 and 15, Chang discloses a method, medium and apparatus, hereinafter referenced as a method comprising: 
obtaining, by a processor, a session text of a user (obtaining text; p. 0021, 0031); 
calculating, by the processor, a feature vector based on the session text (extract feature vector; abstract with p. 0026-0032, 0037, 0049, 0053-0057); 
determining, by the processor, probabilities that the session text belongs to a plurality of intent labels (intent; p. 0017-0023), the probabilities calculated using a multi-level hierarchal intent classification model, the intent labels assigned to levels in the multi-level hierarchal intent classification model (hierarchical category paths and scores into a multi-level interest model; p. 0075, 0097); and 

Regarding claims 2, 9 and 16, Chang discloses a method the calculating the feature vector comprising: 
identifying, by the processor, a word segment set corresponding to the session text, the word segment set comprising a plurality of word segments (segmentation; p. 0081); 
calculating, by the processor, a weight value for each of the word segments (weighted; p. 0034, 0062, 0074); 
constructing, by the processor, a word vector for each of the word segments (segmentation; p. 0081); 
constructing, by the processor, a text vector corresponding to the session text based on the word vector of each of the word segments and the corresponding weight values (weighted; p. 0034, 0062, 0074); and 
using, by the processor, the feature vector as the text vector (feature vector; abstract with p. 0026-0032, 0037, 0049, 0053-0057). 
Regarding claims 3, 10 and 17, Chang discloses a method the constructing the text vector comprising: 
performing, by the processor, a weighted summation on word vectors of each of the word segments according to the corresponding weight values of each word segment, the weighted summation generating a sum vector (sum; p. 0069); and 
using, by the processor, the sum vector as the corresponding text vector (sum; p. 0069).
claims 4, 11 and 18, Chang discloses a method the using the feature vector as the text vector comprising: 
combining, by the processor, the weight values of each of the word segments into a weight vector (weighted; p. 0034, 0062, 0074); 
combining, by the processor, the weight vector and the text vector into a combined vector (sum; p. 0069); and 
using, by the processor, the combined vector as the feature vector (sum; p. 0069). 
Regarding claims 5, 12 and 19, Chang discloses a method the determining probabilities that the session text belongs to the plurality of intent labels comprising: 
inputting, by the processor, the feature vector into a plurality of classifiers corresponding to the levels of the multi-level hierarchal intent classification model (hierarchical category paths and scores into a multi-level interest model; p. 0075, 0097); and 
obtaining, by the processor, probabilities of the session text belonging to each of the intent labels in each of the levels (intent; p. 0017-0023 and 0080). 
Regarding claims 6, 13 and 20, Chang discloses a method the determining probabilities that the session text belongs to the plurality of intent labels comprising: 
inputting, by the processor, the feature vector into a first classifier corresponding to a first level of the levels (hierarchical category paths and scores into a multi-level interest model; p. 0075, 0097); 

determining, by the processor, a combination vector based on the feature vector and the probabilities of the session text belonging to each of the intent labels in the first level (feature vector; p. 0026-0032, 0037, 0053-0063); and 
inputting, by the processor, the combination vector into a second classifier corresponding to a second level of the multi-level hierarchal intent classification model, and obtaining probabilities of the session text belonging to each intent label in the second level (hierarchical category paths and scores into a multi-level interest model; p. 0075, 0097). 
Regarding claims 7 and 14, Chang discloses a method the assigning the user intent to the session text based on the probabilities comprising determining, by the processor, the user intent based on the probabilities and probability thresholds corresponding to each of the levels of the multi-level hierarchal intent classification model (threshold; p. 0074-0075).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657